Judgment, Supreme Court, New York County (Joan Lobis, J.), entered October 20, 1992, upon a verdict in favor of plaintiff and against defendants awarding damages in the amount of $109,264.96 inclusive of interest, costs and disbursements, unanimously affirmed, with costs.
The several improprieties catalogued by defendants concerning plaintiff’s counsel’s summation remarks, while not to be condoned, did not, separately or together, deprive them of a fair trial (see, Rohring v City of Niagara Falls, 192 AD2d 228, 230-231). Defendants’ other contention, that the jury’s responses to the court’s special verdict sheet were inconsistent, is without merit. Concur—Murphy, P. J., Carro, Ellerin and Kupferman, JJ.